Ames, J.
We do not find that the instructions given at the trial were in conflict with the recent decision in Commonwealth v. Intoxicating Liquors, 105 Mass. 595, 598. It is true that the mere possession of intoxicating liquor is not forbidden by any statute, and that the whole criminality consists in the intent to sell it in violation of law. But such intent may, and generally must, be proved by circumstantial evidence. The question as to the defendant’s intent was submitted to the jury with the explanation that mere possession, “ independent of such associations or surroundings as indicated that it was kept for sale, would authorize no inference of intent to put it to an unlawful use.” We see no ground for the objection that the burden of proof was placed upon the defendant, or that the court assumed to charge upon the facts. The jury were told that unless the unlawful intent were proved beyond reasonable doubt, the defendant was to be acquitted.
Exceptions overruled.